Title: To George Washington from John Polson, Jr., 25 July 1788
From: Polson, John Jr.
To: Washington, George



Sir
London 25 July 1788

I did myself the honor of writing you the 2d September 1783 and took the liberty of puting under your Cover a letter for my old friend and Attorney the late Mr Alexr Craig of Williamsburg: a freedom I would not have taken if I knew how to direct to him if living, and was then uncertain whether he was dead or alive. I am sorry if you were offended at it, which I have reason to fear was the Case as I never received any Answer from

you, tho’ I earnestly requested it, particularly as Mr Craig was dead, and I had no one to inform me, what was done with the 6000 acres of Land granted me as heir to my Brother Willm Polson who was killed with Genl Braddock. The want of information on this point may have been very prejudical to my Interest: for if my land is still at my disposal and not Confiscated by any Law of the State of Virginia, It may have been encroached upon and destroyed; if it was Confiscated by any Law of the State, I fear I have lost the chance I might have had of applying to the Commissioners appointed by Act of Parliament for a Compensation. I remain yet in this State of uncertainty, for tho’ Mr Jefferson the Minister from the united States to the Court of France, wrote to General Stephen (who is one of my Partners in the Kanhawa Tract) in the Summer 1785, and to some other Gentleman in Virginia to know what was done with my land, he had not received any answer to his letters in April 1786 when I had the pleasure of seeing him here. The Commissioners appointed by Act of Parliament to examine into the losses and Services of American Loyalist are to finish their duty, it is said, about the latter end of this year. And if I am unfortunate enough to have had my lands Confiscated because I was in the Service of Great Britain, where I had been for twenty years before, but had not been within any of the States since novr 1772, I cannot claim a Compensation unless I can prove that my Property was Confiscated and Sold, and the time is now so short that I can hardly expect to have these Vouchers transmitted to me from the State of Virginia before the Commissioners ⟨mutilated⟩ close their accounts: besides that I do not know who to apply to to obtain the Necessary information. I therefore once more take the liberty to address you as a Gentleman to whom I have been under great obligations, and to request the favor, that you will inform me whether my lands were Confiscated and Sold, and if they were so, to put me in the way to have the Account Sales properly certified, & sent home to me to this place under Cover to Messrs John & George Whitehead, Bankers in Basinghall street, and any Expence that will attend the geting the proper Vouchers from the different offices will be chearfully paid by Mr Samuel Milford Master of the Ship Friendship now bound for York River in your State. And if my Land has not been forfeited, I will esteem it a very great favour that you will recommend some

fit person to be my Attorney to whom I will sent a Power. It is with the utmost regret that I trouble you on this Subject, but I hope you will excuse it from the necessity I am under, of producing proofs incase my lands were forfeited, otherwise I lose my land, and the money I advanced for them, which is something considerable including Interest to this time. But I have such a high Opinion of the Justice of your State, that I hope the lands are left at my own disposal.
Though its the General Opinion that our Commissioners will finish their business before next Jany, If the Vouchers can be sent home as early as that, I shall be glad to have them, in case my lands were Confiscated, any time before the Month of June but my best Chance is to have them soon. I write to General Steph⟨en⟩ on this subject, but I have been told that he lives so far back in the Cou⟨ntry⟩ that it will be long before I can hear from him.
I must again beg your pardon for the Liberty I ha⟨ve⟩ taken with you, and I am with great regard & Esteem Your most obedt and most humble Servt

Jno. Pols⟨on⟩

